Citation Nr: 1730791	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-03 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to September 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran was denied entitlement to service connection for these issues in a February 2006 rating decision.  After that decision was issued, his service treatment records (STRs) and service personnel records were associated with the claims file.  Because the newly-associated service records are relevant official service department records that existed at the time of the prior denial but had not been associated with the claims file, VA must reconsider the claims and the February 2006 decision did not become final.  38 C.F.R. § 3.156(c) (2016).  

In March 2012, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript is of record.  

In June 2014 these matters were remanded for further development, to include obtaining VA medical opinions.  There has been substantial compliance with the remand directives with regards to the claims decided herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).

In a November 2015 rating decision, the RO denied the Veteran's service connection claim that pertained to sarcoidosis.  In July 2016 he submitted a notice of disagreement (NOD) with the denial in that decision.  Although there is no indication that a statement of the case (SOC) has been issued, the RO issued the Veteran an Appeals Process Letter in August 2016.  Hence, the Board discerns no need to remand to the RO for issuance of an SOC in this matter.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  A low back disability is not shown to be causally or etiologically related to any disease, injury, or incident during service.

2.  A left knee disability is not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102; 3.303 (2016).

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102; 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. 38 U.S.C.A. §  1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  Thus, to establish service connection, there needs to be a current disability, in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Additionally, service connection may also be granted for certain enumerated chronic diseases that manifest to a compensable degree within one year of the veteran's separation from service or where the veteran shows continuity of symptomatology.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Low back strain, left chondromalacia patella, and left quadriceps tendinosis are not "chronic diseases" listed under 38 C.F.R. § 3.309 (a); therefore, the provisions of 38 C.F.R. § 3.303 (b) do not apply to those disabilities.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Low back

The Veteran seeks service connection for a low back disability.  He contends in various statements, to include his testimony, that his current low back disability is due to service, to include the in-service low back complaints.

The Veteran's STRs show in April 2000 he had complaints of back pain after playing a football game and was given Motrin (a non-steroidal anti-inflammatory drug (NSAID )) and told to rest; and in June 2002 he was involved in a motor vehicle accident.  X rays were taken and found to be negative; a diagnosis of cervical and thoracic strain was made and he was released with no further treatments.  No additional evidence of treatment is found in the STRs for any back condition.  Moreover, the separation examination does not document any back complaints.

Post-service treatment records, to include VA and private, document intermittent back complaints; however, there is no indication that his low back condition is due to his service.

During the October 2010 VA examination, the Veteran reported the onset of his back condition was in 2002 as a result of his military duties on the flight line.  He reported seeking medical treatment and prescribed medication and rest.  He reported current complaints of pain in the lower back.  The VA examiner stated he was unable to ascertain any mechanical orthopedic diagnosis of a back condition to account for the Veteran's subjective complaints of back pain.  The VA examiner opined that the subjective complaints are more compatible with fibromyalgia than they are with a specific joint or spine disease.  

Pursuant to the June 2014 remand, the Veteran was examined in October 2014.  During the examination, he reiterated his contentions that his low back disability is related to service.  Thoracolumbar strain was diagnosed.  The medical examiner noted that the claims file was reviewed, and she was of the opinion that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The reasoning given was that the Veteran's current back condition is thoracolumbar strain, with subjective reports of pain and loss of range of motion on physical exam and normal imaging.  She noted that upon review of medical records it shows that the Veteran was first seen for his back on April 24, 2000, when he hurt it playing football.  He was subsequently seen again for neck and mid-back pain on June 27, 2002 after a motor vehicle accident and he was diagnosed with cervical-thoracic strain and mechanical lumbosacral pain.  The examiner noted that there are no further documented visits of a back condition, nor does the separation examination, dated July 22, 2003, make any mention of a back condition.  She noted that there is no documentation of an ongoing back issue until 2010, seven years after discharge and therefore chronicity of this condition since service cannot be established. 

As noted, the Veteran currently has a low back disability, satisfying the current disability requirement for service connection. 
Further, the Veteran's STRs document in-service low back injury.  Therefore, the Board finds that the in-service incurrence of an injury or disease requirement for service connection is met.

The Board finds, however, there is no probative medical evidence that the Veteran's current low back disability is related to the in-service low back injury.  The VA examiner essentially indicated that the Veteran's in-service back injury was acute and transitory without any chronic residuals, as there was no further follow-up for a back condition after the in-service incidents.  The Veteran claims an in-service injury caused his current low back disability; however, he is not competent to determine that an acute back injury suffered several years prior to formal treatment is the cause of the low spine disability he currently experiences.  That determination is a complex etiological question not susceptible to lay analysis.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  As such, the Board affords little probative value to his statements and testimony.  The Board finds that the most probative evidence of record shows that there is no nexus between any claimed in-service event and the current low back disability, and therefore the nexus requirement for service connection is not met.

In this case, the Board finds that although there is documentation of in-service low back injury, there is less likely than not a nexus between any such injury and the Veteran's current low back disability.  Accordingly, the Veteran's claim for service connection for a low back disability is denied.

Left knee

The Veteran seeks service connection for a left knee disability.  He contends in various statements, to include his testimony, that his current left knee disability is due to service, to include the in-service knee complaint.

The STRs document he was seen several times for right knee complaints (and such is service-connected); however, in January 2000 there is one documentation where the Veteran reports "bad knees".  There is no treatment documented with that visit, and there is no follow-up pertaining to the left knee.  On service separation examination, he voiced no left knee complaints and clinical evaluation of the left knee was normal.

Post-service treatment records, to include VA and private, document left knee complaints; however there is no indication that his left knee disability is due to his military service.

Private treatment records from T.L.E, MD dated November 2009 through December 2009 indicate complaints, treatment, and a diagnosis of left knee pain, patellofemoral chondromalacia and synovitis.  Dr. T.L.E. opined that the Veteran's patellofemoral chondromalacia of the left knee is directly related to military duties as he was not experiencing pain prior to the injury during training camp.

During October 2010 VA examination, the VA examiner indicated he was not able to come up with a mechanical orthopedic diagnosis to account for the Veteran's subjective complaints of knee pain and suggested that it might be compatible with fibromyalgia.  He did not provide a nexus opinion.   

The Veteran was examined again in October 2014 as pursuant to the Board remand. The medical examiner noted that the claims file was reviewed.  She was of the opinion that condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale given was that the Veteran's left chondromalacia patella and left quadriceps tendonitis, were diagnosed in 2009 and 2010 respectively, and a review of STRs shows that Veteran was seen and treated in 1999 for his right knee and seen in April 2000 for a bilateral knee complaint.  She noted that there is no further mention of the left knee in service and no mention of any left knee issues at separation examination of July 22, 2003.

As noted, the Veteran currently has a left knee disability, satisfying the current disability requirement for service connection. 

Further, the Veteran's STRs document an in-service complaint of "bad knees".  Therefore, the Board finds that the in-service incurrence of an injury or disease requirement for service connection is met.

The Board finds, however, there is no probative medical evidence that the Veteran's current left knee disability is related to the in-service "bad knees" complaint.  Although the Veteran's private physician T.L.E., MD, indicated that the current left knee disability was due to an in-service injury, the Board finds that this opinion is based on inaccurate factual information.  A medical opinion based on an inaccurate factual premise has limited, if any, probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Indeed, there is no indication from the Veteran's STRs that he sustained a left knee injury in service.  Likewise, the opinion in no way accounts for the absence of any formal in-service treatment for that knee or formal complaints from the Veteran for so many years post service.  

The VA examiner essentially noted that there is no indication the Veteran sustained a chronic left knee disability in service, as there was no noted treatment during service for a left knee condition, and there was no noted complaints or treatment until 2009, several years post service.  The Veteran claims an in-service injury caused his current left knee disability; however, he is not competent to determine that a single "bad knees" complaint reported several years prior to formal treatment is the cause of the left knee disability he currently experiences.  That determination is a complex etiological question not susceptible to lay analysis.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  As such, the Board affords little probative value to his statements and testimony.  The Board finds that the most probative evidence of record shows that there is no nexus between any claimed in-service event and the current left knee disability, and therefore the nexus requirement for service connection is not met.

In this case, the Board finds that although there is documentation of in-service "bad knees" complaint, there is less likely than not a nexus between any such complaint and the Veteran's current left knee disability.  Accordingly, the Veteran's claim for service connection for a left knee disability is denied.




	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a low back disability is denied.

Service connection for a left knee disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


